DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 13-23, in the reply filed on 8/14/2020 is acknowledged.
Claims 24 and 26-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/14/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-10 and 13-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US2008/0090111).
Regarding claim 1, Kim discloses a fuel cell assembly comprising a plurality of fuel cells connected together for collectively providing power to a load (fuel cell system includes a plurality of current generating unit cells supplying current to a load, see Title, Abstract, Fig. 3), the assembly comprising: one or more conditioning switches (switch S1-S5 [0029], Fig. 3), each conditioning switch associated with at least one of the fuel cells of the plurality of fuel cells and configured to selectively provide an electrical connection between an anode and a cathode of its associated fuel cell or, when associated with a group of fuel cells, between an anode of a first fuel cell and a cathode of a final fuel cell in the group (each unit cell short circuits C1-C5 comprises a switch S1-S5, each of the unit cell short circuits C1-C5 comprises a direct connection between the anode and the cathode of a respective unit cell 10 [0029], Fig. 3),
the fuel cell assembly comprising a conditioning switch controller configured to actuate the conditioning switches and thereby control the voltage across the fuel cell or group of fuel cells independent of the load and to selectively provide the electrical connection at start-up of the fuel cell assembly (open or close switch S0-S5 [0030]), 
the electrical connection including a fuel cell voltage control element configured to control the voltage across the fuel cell to a predetermined voltage wherein the fuel cell voltage control element is controllable such that the predetermined voltage is configurable during operation of the fuel cell assembly (each unit cell short circuits C1-C5 comprises a switch S1-S5 [0029], Fig. 3; control voltage based on detected voltage [0032]).
Regarding claim 2, Kim discloses all of the claim limitations as set forth above.  Kim further discloses each fuel cell of the plurality of fuel cells includes a respective conditioning switch for selectively providing the electrical connection (each unit cell short circuits C1-C5 comprises a switch S1-S5, each of the unit cell short circuits C1-C5 comprises a direct connection between the anode and the cathode of a respective unit cell 10 [0029], Fig. 3).
Regarding claim 4, Kim discloses all of the claim limitations as set forth above.  Kim further discloses a fuel cell plate in each fuel cell configured to abut a membrane electrode assembly of its fuel cell (each of the unit cells 10 comprises a cell anode and a cell cathode [0027]; fuel cell includes membrane [0005]-[0006]), the fuel cell plate including at least one connector for connecting to the conditioning switch (each of the unit cell short circuits C1-C5 comprises a direct connection between the anode and the cathode of a respective unit cell 10 [0029], Fig. 3).
Regarding claim 5, Kim discloses all of the claim limitations as set forth above.  Kim further discloses a plurality of connectors and the conditioning switches and include a plurality of switching elements configured to connect to the plurality connectors and operate together to selectively provide the electrical connection for their associated fuel cell (each unit cell short circuits C1-C5 comprises a switch S1-S5, each of the unit cell short circuits C1-C5 comprises a direct connection between the anode and the cathode of a respective unit cell 10 [0029], Fig. 3).
Regarding claim 6, Kim discloses all of the claim limitations as set forth above.  Kim further discloses each fuel cell plate includes at least two connectors and the at least two connectors are formed on different sides of the fuel cell plate (each of the unit cell short circuits C1-C5 comprises a direct connection between the anode and the cathode of a respective unit cell 10 [0029], Fig. 3).
Regarding claim 9, Kim discloses all of the claim limitations as set forth above.  Further regarding a limitation in claim 9 reciting “outside of a startup period comprising a predetermined period of time after initiation of a supply of reactants to the fuel cell assembly, the selective actuation of the conditioning switches is reduced in frequency or stopped”, while features of of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claim 10, Kim discloses all of the claim limitations as set forth above.  Further regarding a limitation in claim 10 reciting “the fuel cell assembly is configured to determine a period of time since the last operation of the fuel cell assembly and, if it exceeds an unused time threshold, provide for the selective electrical connection by the conditioning switches of one or more of the plurality of fuel cells of the fuel cell assembly”, while features of of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claim 13, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 13 ("the controller is configured to actuate the conditioning switches to selectively provide the electrical connection sequentially over the plurality of fuel cells "), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 13 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  
Regarding claim 14, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 14 ("the controller is configured to, in response to a voltage of the fuel cell assembly exceeding a predetermined threshold, actuate the conditioning switches to selectively provide the electrical connection"), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 14 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  
Regarding claim 15, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 15 ("the controller is configured to, in response to a measure of fuel cell performance passing a threshold, actuate the conditioning switches to selectively provide the electrical connection"), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 15 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  
Regarding claim 16, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 16 ("the measure of fuel cell performance comprises; i) a measure of contaminants, such as carbon monoxide, in the fuel cell assembly; or ii) a measure of the voltage of any one ( or more than one) fuel cell in the plurality of fuel cells; iii) a measure of flooding of an individual fuel cell ( or more than one fuel cell) with a coolant; or iv) a measure of environmental conditions proximal the fuel cell assembly"), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 16 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  
Regarding claim 17, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 17 ("the controller is configured to actuate the conditioning switches to selectively provide the electrical connection at least between initiation of an increase in reactant flow through the fuel cell assembly of the assembly and the reactant flow rate or pressure reaching a predetermined level"), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 17 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  
Regarding claim 18, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 18 ("the controller is configured to, in response to an indication that the voltage across a particular one of the fuel cells has, or is about to, become negative with respect to at least one other fuel cell in the assembly, actuate the conditioning switch to selectively provide the electrical connection for that particular fuel cell"), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 18 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  
Regarding claim 19, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 19 ("the controller is configured to monitor the voltage across each of the fuel cells in the assembly for initiating the actuation of the conditioning switch or switches"), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 19 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  
Regarding claim 20, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 20 ("the controller is configured to provide for the control of the temperature of at least one fuel cell in the fuel cell assembly by the actuation of the conditioning switch to selectively provide the electrical connection for said at least one fuel cell"), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 20 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  
Regarding claim 21, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 21 ("the controller is configured to balance the temperature of the fuel cells in the fuel cell assembly by selectively actuating the conditioning switches of particular fuel cells to increase their temperature"), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 21 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  
Regarding claim 22, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 22 ("the controller is configured to, at start-up of the fuel cell assembly, actuate the conditioning switch of at least one of the fuel cells to provide said electrical connection and, in response to a current flow through that fuel cell reaching a threshold value, actuate its associated conditioning switch to break the electrical connection"), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 22 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  
Regarding claim 23, Kim discloses all of the claim limitations as set forth above.  While the reference does not expressly teach the functions of the controllers recited in claim 23 ("the controller is configured to, at start-up of the fuel cell assembly, actuate the conditioning switches of a majority of the fuel cells in the fuel cell assembly to provide said electrical connection and, in response to a current flow through a particular fuel cell reaching a threshold value, actuate its associated conditioning switch to break the electrical connection"), this language is treated as functional language in accordance with MPEP 2114.  Since the controller of claim 23 is capable of being programmed to perform the claimed functions, the limitations are met.   It has further been held that "a general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2008/0090111), as applied to claims 1-2, 4-6, 9-10 and 13-23, in view of Shin et al. (US 2009/0104489).
Regarding claim 3, Kim discloses all of the claim limitations as set forth above.  However, Kim does not disclose at least one conditioning switch is a semiconductor device.
	Shin discloses a switching apparatus comprising a semiconductor device ([0072]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 11, Kim discloses all of the claim limitations as set forth above.  However, Kim does not disclose the conditioning switches comprise one or more of a semiconductor device, a transistor and an inductor coupled relays.
Shin discloses a switching apparatus comprising a transistor or a semiconductor device ([0072]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2008/0090111), as applied to claims 1-2, 4-6, 9-10 and 13-23, in view of JP 2008-186673 (refer to English translation).
Regarding claim 7, Kim discloses all of the claim limitations as set forth above.  However, Kim does not disclose the plurality of fuel cells are arranged together in a stack and including a manifold for delivering a reactant to or receiving an exhaust flow from one or more of the plurality of fuel cells in the stack, the assembly including a substrate extending between the fuel cell stack and the manifold, the substrate including the one or more conditioning switches.
JP 2008-186673 discloses an insertion portion 48 for inserting a cell voltage detection device 60 is formed on a side surface of the stack 100, wherein the insertion portion 48 is formed in the dead space between the cathode off gas discharge manifold including the cathode off gas discharge portion and the cathode off gas discharge manifold including the cathode off gas discharge port, or may be formed in the dead space between other manifolds ([0029], Fig. 1-3).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Thus, the combination envisages switches on the insertion portion formed in a dead space on a side surface of the stack.
Regarding claim 8, Kim discloses all of the claim limitations as set forth above.  JP 2008-186673 further discloses each fuel cell includes a fuel cell plate configured to abut a membrane electrode assembly of the fuel cell, the substrate configured to engage with each fuel cell plate ([0029], Fig. 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        7/3/2021